United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 17, 2005

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-60763
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

GREG THOMAS,

                                      Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 3:02-CR-80-ALL
                      --------------------

Before BENAVIDES, CLEMENT, and PRADO, Circuit Judges.

PER CURIAM:*

     Greg Thomas appeals from a guilty plea conviction for

distribution of over 50 grams of cocaine base.     See 21 U.S.C.

§ 841(a)(1), (b)(1)(A).

     For the first time on appeal, Thomas argues that the

district court erred in imposing a sentence under a mandatory

guideline scheme, in violation of United States v. Booker, 125
S. Ct. 738, 756-57 (2005).    We review for plain error.      See

United States v. Martinez-Lugo, 411 F.3d 597, 600 (5th Cir.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-60763
                                 -2-

2005).    Thomas makes no showing, as required by Martinez-Lugo,

that the district court would likely have sentenced him

differently under an advisory sentencing scheme.    Similarly,

there is no indication from the district court’s remarks at

sentencing that the district court would have reached a different

conclusion.    Thomas has failed to meet his burden to show that

the district court’s imposition of a sentence under a mandatory

guideline scheme was plain error.    See Martinez-Lugo, 411 F.3d at

601.

       AFFIRMED.